Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE 304TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 10th day of October, 2014, the
cause on appeal to revise or reverse the judgment between

IN THE INTEREST OF: D.W., J.L., V.T.,                On Appeal from the 304th Judicial District
R.W., Ke.W., Ka.W., B.W., and A.W.,                  Court, Dallas County, Texas,
Minor Children                                       Trial Court Cause No. 12-1043-W.
                                                     Opinion delivered by Justice Fillmore,
No. 05-14-00871-CV                                   Chief Justice Wright and Justice Evans
                                                     participating.

was determined; and this Court made its order in these words:

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 4th day of March, 2015.




                                                                      LISA MATZ, Clerk